Citation Nr: 1024765	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for postoperative residuals of 
an excision of a meningioma with blindness of the left eye and 
surgical scarring.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, that, in pertinent part, denied the Veteran's 
claim of entitlement to service connection for postoperative 
residuals of excision of a meningioma, with left eye blindness 
and surgical scarring (residuals of a brain tumor).

This claim has been remanded multiple times.  In February 2005, 
the Board remanded this claim to allow the Veteran to be afforded 
an RO hearing which was held in September 2005.  

In September 2006, the Board denied the claim, and the Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2008, the Veteran and the 
Secretary of VA (parties) filed a joint motion to vacate the 
Board decision and remand it for further development and 
readjudication.  That same month, the Court granted the motion.

In August 2008, the Board remanded the claim for additional 
development consistent with the joint motion.  When the case was 
returned to the Board in June 2009, the Board remanded it again 
for failure to abide by the instructions in the August 2008 
remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
The case has been returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The last supplemental statement of the case addressing the claim 
on appeal was issued in February 2010.  In June 2010, the 
Veteran's representative submitted additional evidence that is 
relevant to the Veteran's claim for service connection.  Because 
the agency of original jurisdiction, here, the RO, has not had an 
opportunity to review the evidence, and the Veteran did not waive 
initial consideration of the evidence by the agency of original 
jurisdiction, the Board is required to remand the case to allow 
the RO to consider this additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Pursuant to the Veterans Claims 
Assistance Act of 2000 the RO should 
return the claims files to the VA 
examiner who authored the February 2010 
report in order to allow that examiner 
an opportunity to address the clinical 
importance to the etiology of the 
appellant's disorder in light of the new 
evidence submitted in June 2010.  A 
complete rationale must be provided for 
any opinion offered.  

2.	Thereafter, the RO must readjudicate the 
claim of entitlement to service 
connection for postoperative residuals 
of an excision of a meningioma with 
blindness of the left eye and surgical 
scarring by considering the additional 
evidence submitted by the Veteran's 
representative.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

